Mr. Justice Leech delivered the opinion of the court: This is a claim for a refund of excess franchise taxes paid • to the State of Illinois in the years 1921 and 1922. The excess amount is $2,514.20. The only question involved in this case is the question whether this money was paid under duress and compulsion or whether it was paid voluntarily. . The facts and law on this point are exactly identical with those, in the Altorfer Brothers case, in the opinion in which case we fully discussed this subject. We are, therefore, of the opinion that this claimant is entitled to a refund of $2,514.20, and hereby award that sum.